UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6118



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


THOMAS NEGRON LEE,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-93-236, CA-97-206-3-P)


Submitted:   August 13, 1998              Decided:   September 1, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas Negron Lee, Appellant Pro Se.     Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court.   United   States   v.   Lee,    Nos.   CR-93-236;   CA-97-206-3-P

(W.D.N.C. Nov. 10, 1997). We deny Appellant’s motion for leave to

proceed in forma pauperis on appeal, motion for appointment of

counsel, and motion to stay the mandate. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                DISMISSED




                                    2